 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
      Brenda Martin and Estate of Bernard Martin ) Case No: 4:19-cv-03254-HSG
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
            v.
                                                     )   PRO HAC VICE; ORDER
 6                                                   )   (CIVIL LOCAL RULE 11-3)
      DPR Construction a General Partnership
                                                     )
 7                                   Defendant(s).   )
                                                     )
 8
          I, Timothy B. Collins                    , an active member in good standing of the bar of
 9
        Pennsylvania                , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: DPR Contruction, a General Partnership       in the
      above-entitled action. My local co-counsel in this case is Lorraine P. Ocheltree                  , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13      30 South 17th Street                               One Market Plaza, Spear Tower, Suite 2200
        Philadelphia, PA 19103-4196                        San Francisco CA 94105-1127
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL'S TELEPHONE #   OF RECORD:

15      (215) 979-1281                                      (415) 957-3234
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16      TBCollins@duanemorris.com                           LPOcheltree@duanemorris.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is 203539.
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: December 30, 2019                                           /s/ Timothy B. Collins
22                                                                              APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
         IT IS HEREBY ORDERED THAT the application of Timothy B. Collins                         is granted,
25
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, andnd communication with, local co  co-counsel
                                                                                             counsel
     designated in the application will constitute notice to the
                                                             thhe party.
                                                                  party.
27   Dated: 1/2/2020
28                                                         UNITED S
                                                                  STATES
                                                                   TATES DISTRICT JUDGE
                                                                                  J

     PRO HAC VICE APPLICATION & ORDER                                                                        October 2012
                                                                                                   American LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
 1
 2
 3

 4
 5

 6

 7
 8
 9

10

11
12

13
14
15

16
17

18
19
20

21
22
23

24
25
26
27

28

     PRO HAC VICE APPLICATION & ORDER             October 2012
                                        American LegalNet, Inc.
                                        www.FormsWorkFlow.com
